SANBORN, Circuit Judge
(concurring).
I concur in the conclusion expressed by Judge VAN VALKENBURGH. I think that the agreement of May 1, 1928, was not sufficiently definite or explicit to disclose that the minds of the parties met upon the proposition that in case of cancellation of the contract of August 15, 1925, Love, Bryan & Co., Inc., was to forfeit to the Society the earnings of the company represented by uncollected interest differentials on loans sold by the company to the Society prior to May 1, 1928, and covered by special lower rate agreements. Since the Society drafted the agreement of May 1, 1928, and since forfeitures are not favored in the law, the general language of the last paragraph of the agreement of May 1, 1928, I think, is not reasonably susceptible of the construction now contended for by the Society. I regard it as providing that loans (if any) theretofore purchased by the Society at lesser rates of interest than those specified in the loans and not covered by lower rate agreements should be governed by the contract of May 1, 1928, and not as indicating any intention on the part of the company to transfer to the Society, in case of cancellation of the agreement of August 15, 1925, the uncollected earnings to which the company was clearly entitled under the lower rate agreements entered into prior to May 1, 1928.